Citation Nr: 1748986	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-33 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability, to include degenerative disc disease and spinal stenosis.

2.  Entitlement to service connection for lower extremity peripheral neuropathy, claimed as secondary to a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney




INTRODUCTION

The appellant served in the Pennsylvania Air National Guard from February 1980 until March 1990, including a period of active duty from March 4, 1980 to May 26, 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.
 
The Board notes that, in the July 2013 rating decision on appeal, the RO characterized the issue on appeal as a petition to reopen a previously denied claim for service connection for a back disability.  Evidence received since the last prior denial of the claim, a March 20, 1991 letter determination, includes the appellant's service treatment records.  This report was not of record at the time of the March 1991 rating decision.  The provisions of 38 C.F.R. § 3.156 (c)(1) (2016) provide that if, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Therefore, the Board will reconsider the appellant's claim for entitlement to service connection for a back disability as an original claim rather than as a petition to reopen a previously denied claim.  38 C.F.R. § 3.156 (c)(1).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the matters on appeal must be remanded for further development before a decision may be made on the merits.


Service Connection for a Back Disability

Review of the record shows that the appellant served on active duty from March 4, 1980 to May 26, 1980.  The appellant served in the Pennsylvania Air National Guard from February 1980 until March 1990.  

Generally, in order to qualify for VA benefits, a claimant must be a Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish entitlement to disability compensation benefits, he or she must first establish "veteran" status.  

The term "veteran" is defined in 38 U.S.C.A. § 101 (2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes (1) active duty, (2) any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78.

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes."  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  The term INACDUTRA is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of the title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).

While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24Vet. App. 167, 172 (2010).  Before veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.

The appellant contends that he injured his back due to an injury that occurred in November 1987.  The appellant's military personnel records reflect that he was not on active duty in November 1987.  Additionally, the appellant has repeatedly stated that he was not on active duty when the injury occurred.  See, e.g., VA Form 21-4138, Statement in Support of Claim received April 1990.  

Prior to the March 1991 rating decision, which denied service connection for a back disability, the RO requested the appellant verify whether he was on active duty or active duty for training when the injury occurred.  See VA Form 21-6789, Deferred or Confirmed Rating Decision dated March 1990.  In response, the appellant stated he was not on active duty at the time the injury occurred; the appellant did not verify whether he was on ACDUTRA or INACDUTRA at the time the injury occurred.  See, VA Form 21-4138, Statement in Support of Claim received April 1990.  In a May 1990 statement, the appellant stated that he was not on active duty or "on drill status" at the time the injury occurred.  The March 1991 rating decision denied service connection for a back injury because the evidence of record indicated that the appellant was in a civilian occupation at the time of the injury.    

In July 2011, VA received a correspondence from the appellant requesting information regarding his entitlement to benefits.  The appellant stated he was injured "while on civilian status" in 1987.  In a June 2012 statement, the appellant reported that on November 23, 1987 he fell five feet to the ground while employed as a military technician by the Pennsylvania Air National Guard.  The appellant further reported that when the injury occurred he was on a military installation and wearing military fatigues.  See, VA 21-4138, Statement in Support of Claim received June 2012.

The July 2013 rating decision again denied service connection for the appellant's back disability because there was no evidence that the appellant's injury occurred during a period of active duty, ACDUTRA, or INACDUTRA.  

The evidence of record indicates that the appellant's November 23, 1987 injury did not occur while he was on active duty.  However, the appellant's service personnel records suggest he may have been on ACDUTRA or INACDUTRA on November 23, 1987.  First, the appellant's service personnel records do not include the dates of any verified periods of ACDUTRA or INACDUTRA, except for from June 6, 1988 to June 24, 1988.  However, the service personnel records include an Air National Guard point credit summary that reflects points earned for periods of ACDUTRA and INACDUTRA.  The point credit summary reflects that from February 9, 1987 to February 8, 1988, the appellant received fifteen points for ACDUTRA and forty-four points for INACDUTRA.  Secondly, the appellant's service treatment records contain a notation dated November 23, 1987, reflecting that he slipped approximately five feet from a loading dock causing pain in his lower back.  The November 23, 1987, service treatment records contain a stamp from the 171st USAF clinic in Pittsburgh, Pennsylvania, reflecting that the appellant received treatment at an Air Force clinic.  Therefore, the Board finds that the appellant's duty status on November 23, 1987, the date of the injury, is unclear and the case needs to be remanded so the AOJ can take appropriate action to determine the appellant's periods of ACDUTRA and INACDUTRA in 1987.             

In addition, the Board finds that if the AOJ determines the November 23, 1987, injury occurred during a period of active duty, ACDUTRA or INACDUTRA a VA medical examination or opinion is required to adjudicate the issue on appeal.  The evidence indicates that the appellant has a current low back disability, including degenerative disc disease of the lumbar spine.  With respect to an in-service injury or disease, the appellant's service medical treatment records contain a November 23, 1987 notation reflecting the appellant slipped from a loading dock and injured his lower back.  Additionally, in November 2011, VA received a private medical opinion stating that the appellant's back disability is related to his National Guard service.  The Board finds that the requirements to provide a VA examination have been met.  See 38 C.F.R. § 3.159 (c)(4)(C)(ii); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   


Entitlement to Service Connection for Lower Extremity Peripheral Neuropathy

As the appellant has claimed that his lower extremity peripheral neuropathy is secondary to his back disability, the issue is inextricably intertwined with the issue of entitlement to service connection for a back disability.  See Harris v. Derwinski, 1 Vet. App. 189 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Additionally, the Board finds if the AOJ determines the November 23, 1987, injury occurred during a period of active duty, ACDUTRA or INACDUTRA that a VA examination should be conducted on remand to determine the nature and etiology of the claimed disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate units or agencies to request the appellant's complete personnel and treatment records for his service in the Pennsylvania Air National Guard.

Request verification, if possible, of the dates the appellant served in the Pennsylvania Air National Guard, to include the specific dates for each period of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) that he attended.  The Board is particularly interested in the appellant's periods of ACDUTRA and INACDTURA from February 9, 1987 to February 8, 1988.      

If the appellant's dates of service, to include ACDUTRA and INACDUTRA cannot be verified, such fact must be noted in the appellant's claims file and the appellant and his representative must be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  If the AOJ determines that the appellant's November 23, 1987 injury occurred during a period of active duty, ACDUTRA or INACDUTRA, schedule the appellant for a VA examination to determine the nature and etiology of any back disability and lower extremity neurological condition.  Provide a copy of this remand and the claims file for the examiner to review.  Any all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide a diagnosis for each back disability found on current examination or in the record.

b)  For each back disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during a period of active duty, ACDUTRA, or INACDUTRA, including the November 23, 1987 injury, if the AOJ determines the appellant was on active duty, ACDUTRA or INACDUTRA on that date.  

c)  Provide a diagnosis for each bilateral lower extremity neurological disability found on current examination or in the record.

d)  If the appellant has a bilateral lower extremity neurological disability is it at least as likely as not (50 percent probability or greater) caused by, proximately due to, or chronically aggravated by, the appellant's back disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for each opinion given.  

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the appellant and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.     


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



